The following opinion on motion for rehearing was filed December 5, 1907. Former judgment of affirmance adhered to:
1. Equity: Laches. No arbitrary rule exists for determining when a demand becomes stale, or what delay will be excused, and the question of laches is to be decided upon the particular circumstances of each case.
2.-: -: Statute oe Limitations. Unreasonable delay alone, independently of any statute of limitations, may operate as a bar to equitable relief. Generally, however, when a statute of limitations is applicable, lapse of time alone, short of the period of limitation, will not operate as a bar.
3. -: -: -: Burden oe Proof. When the suit is brought within the time fixed by the analogous statute of limitations, the burden is on defendant to show the existence of circumstances amounting to laches. When the suit is brought after the statutory time, plaintiff must plead and- prove that laches does not exist.
4. -: -. “In applying the doctrine of laches the true inquiry should be whether the adverse party has been prejudiced by the delay in bringing the action, and whether a reasonable excuse is offered for the delay.” Hawley v. Von Lanlcen, 75 Neb. 597.
5. Specific Performance: Laches. A delay of three years and ten months, pending litigation in the courts to establish the validity of the contract for the sale of real estate sought to be specifically enforced, is not an unreasonable or unexplained delay under the circumstances, and does not render the vendee guilty of laches barring equitable relief, even though the land has increased in value during such period.
Epperson, C.
This case is before us on rehearing, a judgment of affirmance having been entered at a former term. Ante, p. 654. Generally, a motion for rehearing should be limited to the propositions relied on at the original presentation of the case, and we do not feel required to pass upon the point now argued as to the sufficiency of the petition, which is called to our attention for the first time in the brief on rehearing. However, disregarding surplusage, and applying the rule that a petition will he liberally construed when attacked for the first time in tbia court, we think the pleading assailed states a cause of action. In substance, it alleges a contract between defendants under Avhich they engaged in buying and sell*661ing real estate; that the capital was to be furnished by Rice, in whose name the legal title to the land purchased was to be taken; that the skill, judgment and labor required in the purchase and sale of the real estate should be furnished by defendant Parrott; and that upon a sale ¡he profits were to be equally divided between the defendants. A letter from Rice to Parrott is pleaded, in which the former recognized the interests of the latter in the land in controversy, the legal title to which then stood in the name of Rice. Then follows the written agreement set forth in the petition signed by “Hiram Rice, by S. V. Parrott, Agt.,” and also signed by the plaintiff, Harrison. This agreement provides for the conveyance of the land by Rice to the plaintiff upon the payment of the purchase price. It is further alleged that the defendants held themselves out to the public as principal and agent, and that Rice now denies that Parrott has any interest in the land or the profits arising from the sale thereof; and that defendants refuse to comply with the terms of said written agreement. Plaintiff prayed for a decree requiring defendants to specifically perform the contract.
It is evident that a clear, definite and complete contract is alleged, and that the defendant Rice refused to comply with its terms. If Parrott were not a necessary party, the fact that he was named as a party, and the fact that nothing remained for him to do in the full execution of the contract, does not render the petition insufficient as to Rice. The evidence is sufficient to sustain the decree. It is unnecessary to say anything further heré, as the former opinion sufficiently reviews the evidence.
The remaing point for our consideration is whether plaintiff’s laches barred the equitable relief sought in this action. The writer was in doubt concerning the correctness of the conclusion first announced on this branch of the case, and was inclined to think that plaintiff, having slumbered on his-rights for three years and ten months, was apparently aroused into activity by the discovery *662that the property had materially increased in value, and hence should he denied a decree for specific performance. Further examination of the record and the authorities, however, removes all question concerning the correctness of our former opinion and requires the reaffirmance of the judgment. No arbitrary rule exists for determining when a demand becomes stale, or what delay will be excused, and the question of laches is to be determined upon the particular circumstances of each case. Unreasonable delay alone, independently of any statute of limitations, will often operate as a bar to relief. Hawley v. Von Lankcn, 75 Neb. 597. But, when a statute of limitations is applicable, it is quite generally held that lapse of time alone, short of the period of limitation, will not operate as a bar. When the suit is brought within the time fixed by the analogous statute of limitations, the burden is on the defendant to show the existence of circumstances amounting to laches. When the suit is brought after the statutory time, plaintiff must plead and prove that laches does not exist. Kelley v. Boettcher, 85 Fed. 55; Boynton v. Haggart, 120 Fed. 819; Wyman v. Bowman, 127 Fed. 257; 16 Cyc. 180. The present suit was instituted within the time prescribed by the statute, and, therefore, the inquiry is: Did defendant successfully carry the burden of proving the existence of circumstances amounting to laches? “In applying the doctrine of laches the true inquiry should be whether the adverse party has been prejudiced by the delay in bringing the action, and whether a reasonable excuse is offered for. the delay.” Hawley v. Von Lankeon, supra. Defendant in the case before us contends that he was. prejudiced by plaintiff’s delay in bringing the action, and our attention is called to the fact that valuable improvements were placed on the premises by defendant Rice before suit was instituted. The former opinion, ante, p. 654, answers this contention It is there said: “These improvements were not made in reliance upon any inducement or representation by the plaintiff, or because of any conduct of the latter indicat*663ing acquiescence in a repudiation or rescission of the contract, or an intention on his part to abandon it, but, on the contrary, were made in conscious and open hostility to and defiance of the plaintiff’s rights.”-
It is further argued that defendant was prejudiced to the extent of the increase in the value of the land, and that it was inequitable to permit plaintiff to Avithhold his claim for specific performance awaiting the rise or fall in the value of real estate, and then assert or renounce his interest in accordance with the result. It has been held that “the unexplained delay of the vendee to sue for the specific performance of a contract for the sale of a town lot for 3-|- years after the vendor refused to comply with the contract, and took possession of the lot, renders him guilty of laches which bars his right to such relief.” Wolf v. Great Falls Water Power & Townsite Co., 38 Pac. 115, 15 Mont. 49. See Gentry v. Rogers, 40 Ala. 442; Combs v. Scott, 76 Wis. 662, 45 N. W. 532, and the authorities collected by Judge Irvinio (formerly a commissioner of this court) in his excellent article on “Equity.” 16 Cyc. 150-181. In all the cases we have examined, hoAvever, the delay barring equitable relief is qualified, as in Wolf v. Great Falls Water Power & Townsite Co., supra, by such expressions as “unexplained,” “without excuse,” “unaccounted for,” and this leads us to inquire if the delay relied on in the case at bar was without excuse or was unexplained, otherAvise, under the rule announced in the decisions above cited, the claim of plaintiff might be barred by laches. Lapse of time short of the statutory period will not bar relief where circumstances exist excusing the delay and rendering it inequitable to interpose the bar. The excuse offered by plaintiff in the instant case is found in the record and is as follows: “Q. Mr. Harrison, why didn’t you commence an action to enforce this contract for the sale of this land before? A. I was Avaiting to see what the outcome was in the other suit. I thought it was no use commencing the suit until it was determined whether Mr. Parrot had authority to deed me *664that land or not.” The pleadings and judgment in “the other suit” referred to were introduced in evidence (see Parrott v. Rice, 76 Neb. 501, 505), and it appears that the validity of the contract herein sought to be specifically enforced and the authority of the agent to execute it were questioned in Parrott v. Rice, supra. In view of this fact, was plaintiff justified in waiting the termination of that suit before instituting the present action? We think he was. He knew that Parrott claimed the property as partnership property, and had sued Rice to establish his claim, and that the case would probably be determined soon. The subject matter of that litigation went to the very foundation of this action. It involved the right of Parrott to bind Rice by the contract here sought to be specifically enforced. In Parrott v. Rice the latter contested the former’s authority to bind him in the sale of the land here in controversy. In the event that Rice prevailed in that litigation, plaintiff herein could not reasonably expect an enforcement of his contract. We are of opinion that defendant failed to prove that plaintiff’s delay was prejudicial, or that he was without reasonable excuse for postponing the present litigation until the case of Parrott v. Rice was heard. Under the circumstances of this case plaintiff was not guilty of such laches as disentitled him to the aid of a court of equity, and the trial judge, in the exercise of the discretion reposed in him, was justified in awarding a decree of specific performance.
Our former opinion should be adhered to, and we so recommend.
Dtjffie and Good, GO., concur.
By the Court: For the reasons stated in the foregoing opinion, our former opinion is adhered to.
Affirmed.